DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 make reference to a plan view.  It is not clear, either from the spec. or a plain language interpretation,  what this means in the context of a particular view.
Claim 7 states the mask frame material is cured.  However, this is in contrast to the spec at [0093] stating the mask frame material is hardened.  It is not clear if cured and hardened are intended to be synonyms or if there is intended to be a distinction as a result of this different language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0324508 to Korneisel et al in view of US 2002/0025406 to Kitazume.
Korneisel teaches a method for additively manufacturing a shadow mask (abstract).  A mask frame 110 is provided on a stage 200 (Fig. 5).  The shadow mask is produced in whole or in part by additive manufacturing [0045].  For instance, the frame and mask feature may both be additively manufactured (Id.).  The mask features include traditional slits and/or apertures that determine which areas within the surface are not masked (Id.).  The additive manufacturing process includes selective laser melting [0046] which is known to use a laser to melt together portions of powder (i.e., solidifies and/or hardens) that defines the additively manufactured object while allowing unmelted powder to be removed.  In the context of forming traditional mask features, the masking area is subjected to laser melting (corresponding to claimed “second area”) and the apertures are not subjected to laser melting (corresponding to claimed “first areas”).
Although Korneisel teaches the frame can be any shape [0037], a shape having a plurality of cell openings is not disclosed.  However, Kitazume teaches a traditional mask structure including a mask frame 11 having a plurality of windows 11a Fig. 1(a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Korneisel and use or form the mask frame into a shape having a plurality of cell openings.  Kitazume demonstrates that such a shape is suitable in the field of masks.

Claim 2:
Korneisel states the is additively manufactured into the mask frame [0045] and shows the elements attached to the interior surface of the frame (Fig. 4).
Claim 3:
The area of the aperture is smaller on the topside and greater on the bottom side (Kitazume Fig. 1(d) aperture 12b).
Claim 6:
Korneisel shows formation of the additively manufactured component such that it is flush with both the top and bottom surface of the frame (Fig. 4).
Claim 7:
As noted above, the frame can also be formed by the additive manufacturing process including those that cure a material [0045].
Claim 8:
The plurality of windows 11a in Fig. 1(a) of Kitazume are shown to be roughly the same size.  However, in the field of manufacturing it is known that products such as a mask frame must be within certain tolerances (i.e., size variations).  The windows of Kitazume will not be exactly the same size and will vary in area by some minor amount within allowed tolerances.  This variation is within the scope of the current claim language. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0324508 to Korneisel et al in view of US 2002/0025406 to Kitazume in view of US 2017/0311411 to Takizawa.
The prior art references discussed above do not teach more than one material for the cell mask material.  However, Takiazawa discusses the options available for choosing the cell mask material including only metal [0008-0009], a dual layer structure comprising a resin layer and metal layer [0011-0016], or a mixture of resin material and an inorganic filler [0022].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Korneisel and Kitazume while choosing the cell mask material from only metal, a dual layer of resin and metal, or a mixture of resin and inorganic filler.  Takizawa demonstrates that such materials are suitable for use as a cell mask material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759